DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response filed December 21, 2020, has been received and entered.
Claims 3 and 13-16 are canceled.  
	Claims 1, 2, 4-12, and 17-31 are pending and examined on the merits.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 2, 7, 9, 17, 18, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kammermeier (US 2007/0178162. Previously cited) in view of Bhandari (US 2011/0008293. Previously cited), Batich (US 5,286, 495. Previously cited), Zhang (Journal of Microencapsulation. 2007. 24(4): 303-322. Previously cited), and Wang (Ind. Eng. Chem. Res. 2008. 47: 1650-1659. Listed on Notice of References Cited mailed 1/21/20).
Kammermeier discloses a process for preparing microspheres comprising an ionically crosslinked polymer which is described as it relates to Figure 1 (page 2, paragraphs [0018]-[0022]).  Step (a) is drawn to producing liquid aerosol droplets (13) from a solution (3) comprising an ionically crosslinkable polyionic polymer into a continuous gas stream by using an ultrasonic nebulizer (page 2, paragraph [0019]).  The crosslinkable polyionic polymer can be a polyanionic polymer which further can be an alginic acid (claims 21-23 of Kammermeier; paragraph [0004] on page 1).  Moreover, Kammermeier uses a solution of sodium alginate as the crosslinkable polyionic polymer (page 3, paragraph [0061]).  Thus step (a) of Kammermeier is comparable to step a) of instant claim 1 since it is drawn to spraying a liquid which contains a soluble alginate (sodium alginate as the solution (3)) to generate a stream of droplets (the liquid aerosol droplets (13).  
Additionally, an ultrasound generator (1) is situated in the nebulizing chamber (2) which is filled with the solution (3) (page 2, paragraph [0024]).  Moreover, a gas inlet (7) is attached to the nebulizing chamber (2) (page 2, paragraph [0027]), and there is a means (6) for keeping the gas-fluid level (5) in the nebulizing chamber (2) at a predetermined constant level (page 2, 
In step (b) of the process of Kammermeier, the gas stream is transferred into a gelling solution (10) comprising di-, multi-, or polyvalent ions, whereby crosslinked polymer microspheres (14) are formed (page 2, paragraph [0020]).  The gelling solution (10) is shown in Figure 1 as being provided in a vessel (9) (page 2, paragraph [0028]).  The vessel (9) reads on a ‘precipitation bath’ as recited in instant claim 1.  As such, the transfer of the gas stream through the transfer tubing (8) into the gelling solution (10) provided in vessel (9) is comparable to step b) of instant claim 1.  Step (b) of Kammermeier differs from step b) of instant claim 1 in that Kammermeier does not expressly disclose capturing the droplets (liquid aerosol droplets (13)) therein by application of a high voltage in a range of 3 to 80 kV.  
2+, Sr2+, and Ca2+, and most preferably Ca2+ (page 3, paragraph [0049]).  In the example, the gelling solution for generating alginate microspheres is a gelling solution of 5% by weight CaCl2 and 0.1% by weight TWEEN 20 in water (page 3, paragraph [0061]).  Therefore, Kammermeier discloses precipitating the droplets in the precipitation bath (vessel (9)) by means of a precipitation liquid (gelling solution (9) which is a solution comprising calcium ions, such as the CaCl2 solution of the example) containing an alginate complexing agent (the calcium ions), such that the droplets are solidified to form microparticles (the alginate microspheres), which is comparable to step c) of instant claim 1.
 	Step (c) of the process of Kammermeier is separating the microspheres from the gelling solution (page 2, paragraph [0021]).  This reads on step d) of instant claim 1 of extracting the microparticles from the precipitation bath (the precipitation bath of Kammermeier is the vessel (9)).
	In sum, Kammermeier differs from the claimed invention (in particular, the invention of instant claim 1) in that Kammermeier does not expressly disclose: 
(I) the solution (3) (the solution of sodium alginate, reading on ‘liquid which contains a soluble alginate’) contains a functional component consisting of molecules or nanoparticles, such that the generated alginate microspheres (reading on ‘microparticles’) contain an immobilized functional component; 
(II) capturing the droplets in the vessel (9) (reading on ‘precipitation bath’) by application of a high voltage in a range of 3 to 80 kV; and 


Regarding difference (I) (Kammermeier does not expressly disclose the solution (3) (solution of sodium alginate) contains a functional component consisting of molecules or nanoparticles, such that the generated alginate microspheres (reading on ‘microparticles’) contain an immobilized functional component):
Bhandari discloses a method for preparing microparticles comprising mixing a first cross-linkable reagent in aerosol form with a second cross-linking reagent in aerosol form to thereby form microparticles (abstract).  In a preferred embodiment, the cross-linkable reagent is an alginate (page 3, paragraph [0042]).  The cross-linking reagent can be CaCl2 (page 4, paragraph [0045]).  An active may be incorporated into the microparticles in the invention of Bhandari in a number of ways, including providing the active in solution with the cross-linkable reagent (page 4, paragraph [0053]).  The active may be selected from a variety of functional substrates (page 4, paragraph [0058]).  Such actives include enzymes such as lysozymes, and dies (i.e. dyes) or inks (page 4, paragraph [0058]; page 5, paragraphs [0064] and [0067]).  It is noted that enzymes and dyes are recited amongst the ‘molecules forming the functional component’ of instant claim 2, and enzyme meets the limitation of instant claim 17.
In particular, Bhandari discloses in Examples 2-5 “…investigations aimed at microencapsulating four types of bioactive molecules in alginate gel microparticles to demonstrate the breadth of applications” for the invention of Bhandari (page 8, paragraph [0120]).  Each entity for encapsulation in Examples 2-5 was “…selected to illustrate the potential for encapsulating both conventional drugs and the new therapeutic macromolecules or 2 solution using the methodology of Bhandari (page 8, paragraph [0127]). The resulting product was lysozyme loaded into alginate gel microparticles (page 8, paragraph [0127]; page 8, paragraph [0128]; page 9, paragraph [0141]).   
Before the effective filing date of the claimed invention, it would have been obvious to have added an “active,” specifically an enzyme or a dye as taught in Bhandari, to the sodium alginate solution when performing the method of Kammermeier.  One of ordinary skill in the art would have been motivated to do this in order to microencapsulate the active (enzyme or dye), which is sought since it provides the active in a finely divided state, preserves the active from degradation by limiting its exposure to the external environment, and releases it at a controlled rate under specific conditions on demand, as disclosed by Bhandari (page 1, paragraph [0004]).  Moreover, one of ordinary skill in the art would have been motivated to microencapsulate an enzyme (e.g. lysozyme) by adding the enzyme to the sodium alginate solution when performing the method of Kammermeier since Bhandari teaches that encapsulating the macromolecular enzyme lysozyme illustrates the potential for encapsulating both conventional drugs and new therapeutic macromolecules or biopharmaceuticals (page 8, paragraphs [0120], [0121], [0124]).  There would have been a reasonable expectation of success in microencapsulating an active (enzyme or dye) in alginate microspheres by making this modification of Kammermeier since Bhandari demonstrates that addition of an active (in particular, lysozyme) to a sodium alginate 2 solution (although in the form of a mist) results in microencapsulation of the active (lysozyme) in alginate microparticles (Example 2 on pages 8 and 9).  

Regarding difference (II) (Kammermeier does not expressly disclose capturing the droplets in the vessel (9) (reading on ‘precipitation bath’) by application of a high voltage in a range of 3 to 80 kV):
Batich discloses alginate microencapsulation of the bacteria Oxalobacter formigens such that enzyme activity is retained for several months (abstract; column 5, lines 1-10).  In Example 4, Batich discloses generating alginate droplets (column 11, lines 33-36) which are dripped down onto a gelling solution of CaCl2 (Figure 2).  Batich states, “To keep the droplets separate long enough to penetrate the gelling solution, some means of surface modification was needed.  Electrostatic surface charging was chosen for this purpose.  Using a tesla coil as the power source, a high voltage electric field was formed to charge the surface of the droplets.  Droplets of alginate were sonicated through an O-ring attached to the tesla coil and into the calcium chloride solution” (column 11, lines 41-48).
Zhang is drawn to the technology of preparing alginate microspheres (abstract).  Zhang describes preparing calcium-alginate droplets by electrostatic dropping method, as schematically illustrated in Figure 1 (page 306, last paragraph).  In the electrostatic dropping method, calcium-alginate droplets were delivered through a needle connected to an upper electrode and dropped onto a container holding CaCl2 solution which is connected to a plate earth electrode (paragraph bridging pages 306 and 307; Figure 1).  A high electrostatic field of 20 kV was applied to the upper electrode against the plate earth electrode (page 306, last paragraph).  


Regarding difference (III) (Kammermeier does not expressly disclose the spraying of step (a) comprises adjusting a size of the droplets by adjusting a property of the gas stream):
Wang is drawn to the use of an ultrasonic nebulizer for generating droplets (page 1650, last two paragraphs).  See Figure 1 on page 1652.  This speaks to the ultrasonic nebulizer used for generating liquid aerosol droplets (13) in Kammermeier (Figure 1; page 2, paragraphs [0018-]-[0020]) wherein the gas stream is transferred into a gelling solution (10) - thus the gas stream of Kammermeier is a carrier gas as is taught for Wang.

Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have adjusted the size of the liquid aerosol droplets (13) of Kammermeier by adjusting the gas stream flow rate (reading on 'velocity' of the gas stream) of Kammermeier.  One of ordinary skill in the art would have been motivated to do this since Kammermeier sought a specific diameter range for their microspheres which is the end product of their invention (page 3, paragraph [0059]) - adjusting the size of the liquid aerosol droplets would have adjusted the size of the microspheres as the end product.  There would have been a reasonable expectation of success in adjusting the size of the liquid aerosol droplets which in turn adjusts the size of the microspheres since Wang discloses that the carrier gas flow rate (reading on the velocity of the gas stream of Kammermeier) affects the mean droplet diameter for droplets obtained from an ultrasonic nebulizer.
As such, Kammermeier in view of Bhandari, Batich, Zhang, and Wang renders obvious instant claims 1, 2, 17, and 31.

Regarding instant claims 7 and 18, Kammermeier discloses in their example generating alginate microspheres of between 5 and 10 µm (page 3, paragraph [0061]).  Therefore, instant claims 7 and 18 are rendered obvious.

Regarding instant claim 9, Kammermeier in view of Bhandari, Batich, Zhang, and Wang differs from the claimed invention in that Kammermeier does not expressly disclose providing the alginate microspheres with a stabilizing shell made of a polymer material.  
However, Bhandari discloses that the microparticles produced in accordance with their invention may be coated with a cross-linkable reagent and contacted with further cross-linking agent so as to develop a multi-layer or thicker coating on the microparticles (page 5, paragraph [0071]).  The coating(s) that are subsequently applied may be formed from the same or different cross-linkable reagent that is used to form the original microparticle (page 5, paragraph [0071]).  Additionally, Bhandari recognizes alginate as a polymer (page 3, paragraph [0038]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have coated the alginate microspheres encapsulating an active (enzyme or dye) with additional alginate when practicing the method rendered obvious by Kammermeier, Bhandari, Batich, Zhang, and Wang.  One of ordinary skill in the art would have been motivated to do this since Bhandari teaches that adding additional coating(s) of the cross-linkable reagent (e.g. alginate) allows great flexibility with respect to microparticle design, functionality and release characteristics (page 5, paragraph [0071]).  There would have been a reasonable expectation of success in coating the alginate microspheres with additional alginate since the alginate was used for creating the microspheres themselves and since alginate would have formed strong stable gels (for instance, as indicated on page 3, paragraph [0042] of Bhandari).  The additional coating of alginate reads on a ‘stabilizing shell made of a polymer material.’  Therefore, instant claim 9 is rendered obvious.
A holding of obviousness is clearly required. 

Claims 1, 2, 6, 7, 9, 17-21, 24, 25, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kammermeier, Bhandari, Batich, Zhang, and Wang as applied to claims 1, 2, 7, 9, 17, 18, and 31 above, and further in view of Law (US 4,004,733. Previously cited).
As discussed above, Kammermeier, Bhandari, Batich, Zhang, and Wang render obvious claims 1, 2, 7, 9, 17, 18, and 31.  The references differ from claim 6 in that they do not expressly disclose that a nozzle is connected as an electrode to the high voltage (of 20 kV, reading on the range of 3 to 80 kV), and the stream of droplets is directed through the nozzle.  Likewise, the references differ from claim 19 in that they do not expressly disclose that a nozzle is connected as an electrode to the high voltage, wherein the droplets are generated before being electrostatically charged by the nozzle.
Law discloses a system for electrostatic spraying of liquids which relies on a novel spray nozzle that combines pneumatic atomization and electrostatic induction charging to provide a stream of electrostatically charged fine droplets (abstract).  The charging voltage power supply is typically affixed to or embedded in the invented spray nozzle to avoid any high voltage leads that may be hazardous and may be susceptible to mechanical damage (column 4, lines 23-26).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have provided the high voltage of 20 kV for electrostatic surface charging with a nozzle in which an electrode is embedded when practicing the method rendered obvious by Kammermeier, Bhandari, Batich, Zhang, and Wang.  It would have been a matter of simple substitution of one device for providing the high voltage electric field for another.  There would have been a reasonable expectation of success in using a nozzle to provide 
A holding of obviousness is clearly required.

Claims 1, 2, 4-7, 9, 17-25, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kammermeier, Bhandari, Batich, Zhang, Wang, and Law as applied to claims 1, 2, 6, 7, 9, 17-21, 24, 25, 27, and 31 above, and further in view of Kim (Polymers and Polymer Composites. 2010. 18(7): 397-404. Previously cited) and Patel (US 2010/023315. Previously cited).
As discussed above, Kammermeier, Bhandari, Batich, Zhang, Wang, and Law render obvious claims 1, 2, 6, 7, 9, 17-21, 24, 25, 27, and 31.  However, the references differ from claims 4 and 22 in that they do not expressly disclose providing a moving surface in the vessel (9) (reading on ‘the precipitation bath’), wherein the moving surface is continuously loaded with a film of the CaCl2 solution (reading on ‘the precipitation liquid’) and the droplets are disposed onto the moving surface.  Also, the references differ from claims 5 and 23 in that they do not expressly disclose that a target electrode connected to the high voltage of 20 kV is arranged in the vessel (9) (‘the precipitation bath’), specifically in the form of a submerged rotating drum.
Kim discloses obtaining sodium alginate (SA) hydrogel microparticles by using an electrospinning method (abstract).  The experimental setup device used for the electrospinning method is shown in Scheme 1 (page 398, left column, last paragraph).  The setup consists of a syringe and needle, an aluminum collecting drum, and a high voltage supply (page 398, 
Patel discloses a method of making a fibrous polymer scaffold conduit using a three mandrel rotational assembly (page 2, paragraph [0023]).  The rotational assembly is rotated to electrospin a first layer of longitudinally aligned fibers onto a collector substrate comprising at least a second conducting mandrel (page 2, paragraph [0023]).  In one aspect, the individual fibers can be aligned or randomly oriented during electrospinning using a rotating drum as a collector (page 7, paragraph [0099]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have provided a rotating aluminum collecting drum within the vessel (9) containing the gelling CaCl2 solution (thus submerged in the solution) and connected to the high voltage of 20 kV when practicing the invention rendered obvious by Kammermeier, Bhandari, Batich, Zhang, Wang, and Law for the predictable result of applying the high voltage to the alginate droplets.  One of ordinary skill in the art would have been motivated to do this since Kim teaches that an aluminum collecting drum connected to a voltage is suitable for creating sodium alginate microparticles using a salt solution (e.g. calcium chloride, speaking to Kammermeier’s use of calcium chloride solution).  There would have been a reasonable expectation of success in creating the alginate microspheres as sought by the method rendered obvious by Kammermeier, Bhandari, Batich, Zhang, Wang, and Law since that aluminum collecting drum would have been expected to serve as an electrode (given that Kim 
A holding of obviousness is clearly required.

Claims 1, 2, 6-9, 17-21, 24-27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kammermeier, Bhandari, Batich, Zhang, Wang, and Law as applied to claims 1, 2, 6, 7, 9, 17-21, 24, 25, 27, and 31 above, and further in view Morch (Biomacromolecules. 2006. 7: 1471-1480. Previously cited).
As discussed above, Kammermeier, Bhandari, Batich, Zhang, Wang, and Law render obvious claims 1, 2, 6, 7, 9, 17-21, 24, 25, 27, and 31.   However, the references differ from claims 8 and 26 in that they do not expressly disclose separating alginate microspheres of different size by an ion exchange process using different ions in the alginate complexing agent, specifically barium ions and calcium ions.  Instead, Kammermeier uses a CaCl2 solution providing Ca2+ ions.
Morch discusses alginate microcapsules, pointing out that divalent cations such as calcium, barium, and strontium bind preferentially to G-blocks in the alginate in a highly cooperative manner, thereby forming a gel (page 1471, first paragraph).  Morch compared the 2+, Ba2+, and Sr2+) on two alginates of different composition widely used for encapsulation purposes (page 1471, right column, second full paragraph).  In particular, Morch studied the influence of these three gelling ions on microbead stability, permeability, and gel strength and on the distribution of alginate in gel beads (page 1471, right column, second full paragraph).  As the two alginates tested in the study, Morch used sodium alginates comprising high mannuronic acid (high-M) and high guluronic acid (high-G) (page 1471, last paragraph; Table 1 on page 1472).  
Alginate beads were made by dripping an alginate solution into solutions containing cations (CaCl2, BaCl2, and/or SrCl2) using an electrostatic bead generator (page 1472, left column, first full paragraph).  Table 2 on page 1472 shows one gelling solution comprising 50 mM CaCl2, a second gelling solution comprising 50 mM CaCl2 and 1 mM BaCl2, and two gelling solutions comprising different concentrations of BaCl2.  The size determination of the alginate beads tested showed that the presence of barium and strontium seemed to increase the initial size of gel beads compared to calcium for high M (high mannuronic acid) alginate beads (page 1473, left column, last full paragraph).  
Additionally, Morch points out that in the body, alginate capsules are expected to swell due to the exchange of Ca2+ with Na+ leading to destabilization of the gel network (page 1473, left column, last paragraph).  Therefore, Morch monitored the osmotic swelling of the alginate beads by exchanging with a saline solution six times (page 1472, left column, last paragraph).  For high G (high guluronic acid) alginate beads, the addition of only 1 mM BaCl2 to the CaCl2 solution was enough to reduce osmotic swelling by 28% compared to pure calcium beads at the fifth shift of the saline solution (page 1473, right column, first paragraph).  Additionally, high-G beads made in the presence of 20 mM Ba2+ were most stable (page 1473, right column, first 2+ with Sr2+ or Ba2+ for high-M alginate beads (page 1473, right column, first full paragraph).  
Morch concluded, “Barium and strontium had a strong beneficial effect with regard to swelling on high-G alginate capsules” (page 1477, left column, last paragraph).  Also, barium showed an extreme effect on high-G alginate gel strength (page 1477, right column, first full paragraph).  However, no beneficial effects on swelling were observed for the high-M alginate upon exchanging the traditional calcium ions with barium or strontium (page 1477, right column, first paragraph).  Morch did find that when barium is used as the cross-linking ion for high-M bead preparation, an increase in the initial diameter is noticed (page 1479, left column, last paragraph; Table 2 on page 1472).  Morch reasoned that “Since the initial dimension of the bead is related to the amount of structured water released, it follows that a less efficient ion ‘bonding’ in junctions occurs upon replacing Ca2+ with Ba2+” (page 1479, left column, last paragraph).  In sum, Morch concluded, “The present study has shown that when designing alginate capsules for cell immobilization, the choice of alginate as well as the type and concentration of divalent ion is essential for capsule properties such as stability and permeability.  The use of barium and strontium resulted in increased stability and strength of microbeads when a high-G alginate was used as compared to high-G Ca-alginate” (page 1479, right column, second paragraph).  Morch further concluded that a high-M alginate is “probably not to be preferred when choosing an appropriate polymer material for beads without an additional polycation layer” (page 1479, right column, second paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the sodium alginate of the method rendered obvious by Kammermeier, Bhandari, Batich, Zhang, Wang, and Law with the high-G 2 or a solution comprising 50 mM CaCl2 and 1 mM BaCl2 as a gelling solution when practicing the method rendered obvious by Kammermeier, Bhandari, Batich, Zhang, Wang, and Law, for the predictable result of producing other alginate microspheres in addition to the alginate microspheres made using the CaCl2 solution.  There would have been a reasonable expectation of success in producing alginate microspheres with the high-G sodium alginate of Morch by this substitution since Morch shows that alginate microbeads can be produced from a solution of high-G sodium alginate when exposed to a gelling solution directed to a coagulation solution.  Additionally, one of ordinary skill in the art would have been motivated to have used a high-G sodium alginate since Morch teaches that the other kind of sodium alginate, a high-M sodium alginate, is “probably not to be preferred when choosing an appropriate polymer material for beads without an additional polycation layer” (page 1479, right column, second full paragraph).  In making this substitution of the sodium alginate, it would have been obvious to have further used a solution comprising 10-20 mM BaCl2 or a mixture of 50 mM CaCl2 and 1 mM BaCl2 as the coagulation solution when practicing the method rendered obvious by Kammermeier, Bhandari, Batich, Zhang, Wang, and Law, in addition to the generation of alginate microspheres using a CaCl2 solution.  One of ordinary skill in the art would have been motivated to do this in order to increase the stability and strength of the alginate microspheres of Kammermeier, Bhandari, Batich, Zhang, Wang, and Law made from high-G sodium alginate, as would be expected given the results obtained by Morch with high-G sodium alginate solution gelled with a combination of BaCl2 and CaCl2 (page 1473, right column, first paragraph) and Morch’s conclusion that barium resulted in increased stability and strength of high-G alginate microbeads (page 1479, right column, second paragraph).  In further 2 or CaCl2 + BaCl2) by the method rendered obvious by Kammermeier, Bhandari, Batich, Zhang, Wang, Law, and Morch, the resulting alginate microbeads would have been expected to have different sizes as compared to the alginate microbeads made using a coagulation solution comprising CaCl2 given the results of Morch (e.g. Table 2 on page 1472).  Therefore, in collecting by filtration the microspheres by the method rendered obvious by Kammermeier, Bhandari, Batich, Zhang, Wang, Law, and Morch (see page 307, first paragraph of Zhang), microspheres of different sizes are separated.  The use of the BaCl2 and CaCl2 reads on an ion exchange process given that the barium and calcium ions necessarily exchange with the sodium ions of the sodium alginate (for instance, see page 1473, left column, last paragraph of Morch, speaking to exchange of Ca2+ with Na+).  Therefore, instant claims 8 and 26 are rendered obvious.
A holding of obviousness is clearly required.  

Claims 1, 2, 6, 7, 9, 10, 17-21, 24, 25, 27, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kammermeier, Bhandari, Batich, Zhang, Wang, and Law as applied to claims 1, 2, 6, 7, 9, 17-21, 24, 25, 27, and 31 above, and further in view of Richard (US 2004/0009230. Previously cited)
As discussed above, Kammermeier, Bhandari, Batich, Zhang, Wang, and Law render obvious claims 1, 2, 6, 7, 9, 17-21, 24, 25, 27, and 31.   However, the references differ from claims 10 and 28 in that they do not disclose discharging the suspension of alginate microspheres through an outlet of the vessel (9) (‘precipitation bath’).  However, Kammermeier does indicate an optional step of filtering the separated microspheres through a screen (page 2, paragraph [0022]).

Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have further provided the vessel (9) of the method rendered obvious by Kammermeier, Bhandari, Batich, Zhang, Wang, and Law with an outlet such that it connects via a pipe elbow with a filtration container within a chamber according to Figure 6 of Richard (the container holding CaCl2 solution serving as the reactor 30 of Richard) for the predictable result of delivering the alginate microspheres to a filtration container for their collection and filtration.  One of ordinary skill in the art would have been motivated to do this in order to provide sterile conditions and improve yield of the microparticles which Richard states are drawbacks from the industrial standpoint addressed by their invention (page 1, paragraphs [0003], [0005], and [0010]).  There would have been a reasonable expectation of success in using the apparatus of Richard to perform the filtration of the alginate microspheres as sought by 2 solution) and since Richard teaches an example in which the invention is applied to an aqueous dispersion of a crosslinked gelatin/alginate microcapsules (page 4, paragraph [0089]).  Therefore, instant claims 10 and 28 are rendered obvious.
A holding of obviousness is clearly required.

Claims 1, 2, 6, 7, 9, 11, 12, 17-21, 24, 25, 27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kammermeier, Bhandari, Batich, Zhang, Wang, and Law as applied to claims 1, 2, 6, 7, 9, 17-21, 24, 25, 27, and 31 above, and further in view of Reardon (US 2004/0265811. Listed on Notice of References Cited mailed 1/2/19), in light of Hom-ma (US 6,274,174. Previously cited).
As discussed above, Kammermeier, Bhandari, Batich, Zhang, Wang, and Law render obvious claims 1, 2, 6, 7, 9, 17-21, 24, 25, 27, and 31.   However, the references differ from claims 11 and 29 in that they do not expressly disclose cleaning the alginate microspheres in a cleaning bath by means of an ion exchange process.  Additionally, the references differ from claims 12 and 30 in that they do not expressly disclose depositing the alginate microspheres in a layer of a diagnostic test element, specifically in a reagent layer or electrode layer of a glucose test element.
Reardon discloses a distal tip of a biosensor ion sensing transducer for use in detecting an analyte comprising a halogenated organic compound in an environment, the tip comprising a 
Examples of the microencapsulated form include alginate-polylysine-alginate microcapsules formed of alginate and polylysine (page 5, paragraph [0037]), and Reardon discloses the entrapment of pure enzymes in alginate wherein alginate undergoes ionic gelation when exposed to Ca2+ ions (page 5, paragraphs [0038] and [0039]).  Examples 1 and 2 teach an alginate bead immobilized on a biosensor tip (page 9, paragraphs [0053] and [0054]).  In Example 2, a Ca-alginate bead on the biosensor tip was washed twice with a saline solution comprising 9 g/L NaCl in water, then immersed in poly-L-lysine HCl solution in saline solution (page 9, paragraph [0054]).  In order to remove unreacted poly-L-lysine (PLL) from the bead surface, the tip was washed with saline solution (page 9, paragraph [0054]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have deposited the alginate microspheres containing enzyme of the method rendered obvious by Kammermeier, Bhandari, Batich, Zhang, Wang, and Law on the distal tip of a biosensor for glucose concentration analysis.  One of ordinary skill in the art would have been motivated to do this in order to obtain a biosensor suitable for detecting glucose concentration according to Reardon.  There would have been a reasonable expectation of success in obtaining a biosensor suitable for glucose concentration analysis by applying the alginate microspheres to the surface of the distal tip of a biosensor since Reardon indicates that 
Additionally, before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have washed the alginate microspheres of the method rendered obvious by Kammermeier, Bhandari, Batich, Zhang, Wang, and Law with a saline solution (NaCl in water).  One of ordinary skill in the art would have been motivated to do this since it was demonstrated as a known treatment for alginate particles (Reardon teaches using a saline solution for washing a Ca-alginate bead at page 9, paragraph [0054]).  Given that the saline solution comprises sodium ions, it would have been obvious that an ion exchange process occurs between the sodium ions of the saline solution and the calcium ions of the alginate microspheres (which are calcium alginate given that calcium chloride is used to gel the alginate microspheres) made by the method rendered obvious by Kammermeier, Bhandari, Batich, Zhang, Wang, and Law.  This is evidenced by Hom-ma, which speaks of the ion exchange between the calcium ions of calcium alginate and sodium ions of sodium chloride (column 17, lines 12-14).  Therefore, instant claims 11 and 29 rendered obvious.
.

Response to Arguments
Applicant's arguments filed December 21, 2020, have been fully considered but they are not persuasive.  Applicant asserts that none of the cited references disclose or even suggest the technique for atomizing the liquid and forming the microparticles in the manner as recited in claim 1.  In particular, Applicant asserts that the cited references fail to disclose “providing the liquid as a static volume in a reservoir, applying the gas stream to the liquid in the reservoir, and adjusting size of the droplets by adjusting a property of the gas stream,” as recited in claim 1.  However, though no single reference discloses this limitation of claim 1, the Examiner maintains that the combination of the references renders obvious the limitation and claim 1 as a whole.  Applicant further argues that no one of ordinary skill in the art would have combined the cited references in the manner purported in the Office Action, and this is further evidenced by the Declaration under 37 CFR 1.132 filed December 21, 2020.  This will be addressed by the Examiner in more detail below.  Applicant asserts that each reference recommends a different technique for forming the microparticles such as through ultrasonic nebulizers, piezoelectric atomizers, and syringe needles.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
First, Applicant argues that claim 1 generally concerns a unique technique for producing microparticles in high production volume environments by allowing the microparticle size to be tightly controlled and adjusted within production quality limits while at the same time producing comprises applying a gas stream to the liquid, thereby atomizing the liquid in the gas stream, wherein said spraying the liquid comprises” wherein the use of the term “comprises” allows for additional elements (including use of electrostatic charges) to be applied. 
With respect to the limitation of claim 1 of “providing the liquid as a static volume in a reservoir, applying the gas stream to the liquid in the reservoir, and adjusting a size of the droplets by adjusting a property of the gas stream,” Applicant argues that none of the cited references disclose this limitation.  However, Kammermeier indeed discloses providing a liquid containing a soluble alginate (in particular, a solution of sodium alginate, see paragraph [0061]) as a static volume in a reservoir (solution (3) is provided in nebulizing chamber (2) in Figure 1; see paragraph [0024]), and applying a gas stream (as provided by the gas inlet (7) and the means (6) in Figure 1; see paragraphs [0026]-[0027]) to the liquid in the reservoir.  As recognized in the 
Applicant argues that generally, as explained in greater detail in the Declaration, the cited references concern incompatible technologies for forming microparticles.  Further still, it is asserted that each reference recommends a different technique for forming the microparticles such as through ultrasonic nebulizers, piezoelectric atomizers, and syringe needles.  However, regarding the limitation of claim 1 argued in the preceding paragraph, Kammermeier and Wang both concern the same technology of forming droplets with an ultrasonic nebulizer.  Paragraphs 15 and 27 of the Declaration discuss Wang.  Paragraph 27 of the Declaration states that Wang does not disclose atomizing the feed of liquid solely under the effect of a gas stream in accordance with the claimed invention.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which solely under the effect of a gas stream) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Instead, claim 1 recites “wherein spraying the liquid comprises applying a gas stream to the liquid, thereby atomizing the liquid in the gas stream, wherein said spraying the liquid comprises,” and thus does not foreclose the use of an ultrasonic nebulizer as taught in Kammermeier, which is the same technology discussed in Wang.    
Therefore, the Examiner disagrees with the assertion in paragraph 27 of the Declaration that those skilled in the art would not look to Wang to determine how gas stream velocity would affect particle size in the present invention.  Paragraph 27 of the Declaration states that a person of ordinary skill in the art would not look to a reference that discloses an ultrasonic nebulizer unless an ultrasonic nebulizer is being utilized.  Kammermeier indeed uses an ultrasonic nebulizer, and thus it would have been obvious to apply the teachings regarding the use of an ultrasonic nebulizer of Wang (in particular, the effect of carrier gas flow rate on droplet size) to the method of Kammermeier.  Paragraph 27 of the Declaration asserts that the Office argues that the ultrasonic nebulizer is substitutable for the nebulizer in Kammermeier.  However, this argument was not made in the Office Action.  Paragraph 27 of the Declaration further states that it is believed that the methods of atomization and aerosolization are sufficiently different to teach one away from the combination of two types of nebulizers.  However, no explanation is given as to how the use of an ultrasonic nebulizer in Wang is different from the use of an ultrasonic nebulizer in Kammermeier, nor is it explained how Wang and Kammermeier are drawn to distinct methods of atomization and aerosolization (as it appears that is being asserted).
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Instead, step b) of claim 1 recites “directing the stream of droplets onto a precipitation bath and capturing the droplets therein by application of high voltage.”  As written in the claim, the capturing of the droplets in the precipitation bath is by application of the high voltage, and there is no requirement that the high voltage is used for the purpose of directing the stream of droplets onto the precipitation bath.  Regarding Bhandari, Applicant argues that Bhandari proposes mixing a first reagent in aerosol form with a second reagent in aerosol form to form microparticles (abstract, Figure 1), whereby two atomizer nozzles 30 in a reactor are fed with liquid reagent and gas.  Therefore, the whole idea or invention promoted by Bhandari is using two aerosols to form the particles, and not a liquid bath.  Applicant then cites the Declaration for explaining that one skilled in the art would not have considered making this (the combination of Kammermeier with Bhandari) as well as the other combinations of references cited in the Office Action.  Paragraphs 12, 23, and 24 of the 
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Moreover, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., employing an electrostatic/electric charge to bring the droplets in effective contact with the precipitation bath) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 recites in step b) and capturing the droplets therein by application of high voltage.”  As written, this does not require that the high voltage directs the stream of droplets onto a precipitation bath – instead, the high voltage is applied for the capture of the droplets in the precipitation bath.
Paragraph 14 of the Declaration is directed to Zhang, noting that the focus of Zhang appears to be on applying voltages at the time of droplet formation.  Thus the spraying with electrostatic field (SEF) technique in Zhang is asserted in the Declaration to be concerning electrostatic atomization.  However, Zhang was applied to render obvious the voltage level when applying the teachings of Batich to the method of Kammermeier (see pages 8-9 of the last Office Action).  Batich does not expressly disclose that specific high voltage for keeping the alginate droplets separated (the reason to apply a high voltage to the method of Kammermeier), but Zhang teaches that a high voltage of 20 kV was suitable for preparing alginate microspheres, and thus there would have been a reasonable expectation in using a voltage of 20 kV when applying the teachings of Batich to Kammermeier.  Arguments concerning Wang (discussed in paragraphs 15 and 27 of the Declaration) have been addressed above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., atomizing the feed liquid solely under the effect of a gas stream in a static reservoir volume) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Instead, claim 1 recites “wherein spraying the liquid comprises applying a gas stream to the liquid, thereby atomizing the liquid in the gas stream, wherein said spraying the liquid comprises,” and thus does not limit the spraying or the atomizing of the 
Regarding the rejection of independent claim 19, Applicant states that one skilled in the art would not have considered making the Kammermeier and Bhandari as well as the other combinations of references cited in the Office Action because they disclose incompatible technology.  However, as explained above regarding each reference with respect to claim 1, this argument is unpersuasive.  Applicant argues that Kammermeier teaches away from the claimed technique of applying a voltage to direct the droplets into the bath, because there would have been no need.  This same argument was made with respect to claim 1.  Like claim 1, claim 19 recites in step (b) “directing the stream of droplets onto a precipitation bath and capturing the droplets therein by application of high voltage.”  As written, there is no requirement in instant claim 19 that the high voltage directs the stream of droplets onto the precipitation bath.  Applicant also argues that the whole idea or invention promoted by Bhandari is using two aerosols to form the particles and not a liquid bath.  However, Bhandari was relied on in the rejection to render obvious the inclusion of a functional component consisting of molecules or nanoparticles in the solution (3) (solution of sodium alginate) of Kammermeier.  Though Bhandari uses two aerosols, it still speaks to encapsulating an active in alginate microspheres made from a solution of sodium alginate, wherein the alginate microspheres speak to the invention of Kammermeier and thus Bhandari would support a reasonable expectation of encapsulating an active in the alginate microspheres made by the method of Kammermeier.  
To render obvious independent claim 19, Law was cited in the rejection in combination with the references cited to render obvious claim 1.  See pages 12 and 13 of the last Office Action.  The remarks by Applicant provide no specific arguments against Law.  Paragraph 16 of 
Regarding the rejection of the dependent claims, Applicant asserts that none of the cited references together disclose or suggest the combination of features recited in dependent claim 22.  In particular, Applicant asserts that Kim plainly does not disclose moving a surface of the precipitation bath, and by its very nature the Patel reference does not disclose such a feature.  Paragraph 17 of the Declaration discusses Kim.  Kim discloses an aluminum collecting drum for an electrospinning method for obtaining sodium alginate hydrogel microparticles without clearly disclosing whether the aluminum collecting drum is moving.  Patel discloses a rotating drum as a collector in an electrospinning method.  Given that in electrospinning it is known that the collecting drum is rotating (as demonstrated by Patel), then it would have been obvious that the aluminum collecting drum of Kim of the same technology is also rotating, thereby reading on a ‘moving surface’ as recited in instant claim 22, as well as reading on a ‘submerged rotating drum’ as recited in instant claim 23.  Paragraph 18 of the Declaration discusses Patel.  Applicant argues that the technology involved in Patel relating to forming fibrous polymers (in particular, fibers) is counter to the recited invention of forming microparticles.  However, Patel speaks to how a collecting drum is used (specifically, rotated) in the field of electrospinning which can be applied to Kim which uses a collecting drum for generating sodium alginate hydrogel microparticles via electrospinning.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, the rejections under 35 U.S.C. 103 must be maintained.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                            
/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651